Case 20-14550-elf   Doc 57   Filed 08/17/21 Entered 08/17/21 10:13:43   Desc Main
                             Document      Page 1 of 3
Case 20-14550-elf   Doc 57   Filed 08/17/21 Entered 08/17/21 10:13:43   Desc Main
                             Document      Page 2 of 3
Case 20-14550-elf         Doc 57     Filed 08/17/21 Entered 08/17/21 10:13:43                    Desc Main
                                     Document      Page 3 of 3




   /s/ Leroy W. Etheridge, Esquire         No objection to its terms, without prejudice to any of our rights or remedies
